Mr. Justice del Toro
delivered the opinion of the court.-
This is a case of unlawful detainer proceeding from the District Court of Mayagüez. It is alleged in the complaint that the plaintiff is the owner of a certain house which he acquired by purchase at a public auction in execution of a judgment rendered by the Municipal Court of San G-ermán in a suit brought by Juan Ortiz Perichi against the defendants, José Antonio .Pimentel, José-Antonio Pimentel known as Toñito Pimentel, and Emilia Pimentel.
It is alleged also in the complaint that the defendants are occupying the said house against the will of the plaintiff and without paying any rent, thus unlawfully detaining the possession and use of the same. The prayer of the complaint is that the court render judgment ordering the defendants to vacate the house and leave it at the free disposal of its owner, the plaintiff, with costs and other pronouncements provided for by law.
The defendant answered denying generally and specifically all the allegations of the complaint and the trial having been held on March 16, 1914, the district court, on April 14, 1914, rendered judgment dismissing the complaint. Prom that judgment the plaintiff took the present appeal.
The judgment appealed from is based on the fact that the real question involved in this case being which of the parties has the best title to the house in controversy, this question cannot be considered and decided in this special unlawful detainer proceeding.
*523In onr opinion the doctrine invoked by the trial court is correct, bnt an examination of the evidence introduced does not show that the question to be decided is that indicated by the district court.
The plaintiff proved by a duly executed public deed that he had purchased the house in question in the proceedings for the execution of the judgment rendered in an action brought by Juan Ortiz Perichi against the same defendants who are the defendants in this action of unlawful detainer.
The defendants introduced in evidence (a) a judicial proceeding for the .partition of an inheritance, in which it is shown that the house in controversy was adjudicated to Juan Ortiz Perichi and defendants Pimentel, and (b) the record of an action brought in the Municipal Court of San Grermán by Juan Ortiz Perichi against defendants Pimentel for the partition or sale at public auction of the house referred to in the action of unlawful detainer, which action was pending on appeal in the District Court of Mayagiiez.
The first thing that attracts, attention is how- the judgement rendered by the Municipal Court of San Grermán in the action brought by Ortiz against the Pimentels could have been executed if the latter appealed therefrom to the district court. The trial court explains that as follows:
“The reason why this case No. 4541 is pending on appeal while the judgment rendered by the Municipal Court of San Germán has been executed is the following: The Municipal Court of San Germán rendered judgment in the said case in favor of plaintiff Ortiz Perichi on November 18, 1913; on November 25, 1913, Attorney José Sabater, representing defendant Pimentel, sent by registered mail to Alvaro Fernández, secretary of the Municipal Court of San Germán, the notice of appeal, and sent a like notice by mail to Juan Llaneras, the attorney for the plaintiff, who also resides in San Germán, the residence of Attorney Sabater, representing the defendant, being Mayagiiez; Attorney Miguel Juan Llaneras received the notice of appeal on November 26, 1913, and although the notice of appeal sent to the secretary of tlie said court arrived at San Germán on the same day, November 26, 1913, the secretary did not take the said notice from the post-*524office until December 1, 1913, the date on which the notice of appeal was filed; Attorney Miguel Juan Llaneras moved that the secretary of the municipal court issue a writ of execution on the judgment rendered on the ground -that the notice of appeal had not been filed within the time allowed, and the Municipal Court of San German sustained the motion, ruling that the judgment was final and that the appeal had not been duly taken. "When the case was brought up to this court the question was raised by Attorney Miguel Juan Lla-neras, representing plaintiff Ortiz Periehi, and this court has decided that the said appeal was duly taken and that therefore the case is pending trial before this court.”
The very question as to the existence or non-existence of the appeal under consideration was considered fully and decided in the negative by this court in the case of Delgado v. Hutchison, District Judge, in certiorari proceedings on May 22, 1914. As we must follow the doctrine laid down in the said decision, we are forced to the conclusion that when this action of unlawful detainer was decided by the District Court of Mayagüez there was no appeal pending from the judgment rendered by the Municipal Court of San Germán in the said action brought by Ortiz against defendants Pimen-tel, the said judgment being, on the contrary, absolutely final because no appeal therefrom had been filed in the office of the secretary of the municipal court within the time fixed by law.
Therefore, all the rights which defendants Pimentel had to the house in question passed to the plaintiff in this case by reason of the sale made in the execution of the judgment. Prom the moment when the sale was made the right of the defendants to continue occupying the house ceased and the right of the plaintiff to enjoy fully his acquired ownership thereof began. Therefore there is no conflict of titles. The title of the plaintiff has its origin in the title of the defendants. When the marshal made the sale he sold him the house in the name and representation of Ortiz Periehi and defendants Pimentel.
In view of all the foregoing, we are of the opinion that the appeal should be sustained and the judgment appealed *525from reversed, another judgment being rendered sustaining the complaint without special imposition of costs.

Reversed and judgment rendered in favor of plaintiff for the eviction of the defendants without special imposition of costs.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case.